

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of September 28, 2017 (the “Amendment Date”) and made by and among
WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”) and CODEXIS, INC., a
Delaware corporation (“Borrower”).


WHEREAS, Bank and Borrower have entered into that certain Loan and Security
Agreement, dated as of June 30, 2017 (as amended, supplemented, restated or
otherwise modified from time to time, the “Loan Agreement”); and


WHEREAS, Bank and Borrower desire to amend certain provisions of the Loan
Agreement as provided herein and subject to the terms and conditions set forth
herein;


NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Bank and Borrower hereby agree as
follows:


1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Section 1.1 of the Loan Agreement is hereby amended by amending and restating
the following definitions therein as follows:



“Permitted Indebtedness” means:


(a) Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;


(b)    Indebtedness existing on the Closing Date and disclosed in the Perfection
Certificate on the Closing Date;


(c) Indebtedness secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided (i) such Indebtedness does not exceed the lesser of
the cost or fair market value of the equipment financed with such Indebtedness
and (ii) such Indebtedness does not exceed
$750,000 in the aggregate at any given time;


(d)    Subordinated Debt;


(e)    Unsecured Indebtedness to trade creditors incurred in the ordinary course
of business;


(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;


(g)    intercompany Indebtedness constituting Permitted Investments;


(h) Indebtedness under corporate credit cards used in the ordinary course of
business in an aggregate amount not to exceed Four Hundred Thousand Dollars
($400,000) at any given time;


(i) letters of credit in the ordinary course of business in connection with the
leasing of real property in an aggregate amount not to exceed Seven Hundred
Fifty Thousand Dollars ($750,000);









--------------------------------------------------------------------------------





(j) Indebtedness (in the aggregate outstanding amount of not greater than Five
Hundred Thousand Dollars ($500,000) at any given time) consisting of the
financing of insurance premiums in the ordinary course of business;


(k) Indebtedness of Codexis Laboratories India Pte., Ltd. in connection with a
bank guarantee in the aggregate amount of Indian Rupees 29,000,000 to comply
with the applicable orders or requirements of the sales tax department of the
Government of India;


(l) additional unsecured Indebtedness not to exceed Two Hundred Fifty Thousand
dollars ($250,000) in the aggregate at any time; and


(m) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (j) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower, or its Subsidiary, as the case
may be.


3.    The following subsection (e) is hereby added to Section 6.3 of the Loan
Agreement:


(e)    When requested by Bank, Borrower shall provide evidence to the Bank that
Borrower is then current with respect to payment of the rent due for Borrower’s
headquarters.


4.    The following Section 6.15 is hereby added to the Loan Agreement:


6.15    Electronic Access to Books. If Borrower is unable to comply with its
obligation set forth in Section 3.3(i) above, commencing on the first Funding
Date, Borrower shall provide Bank with continuous access to Borrower’s books and
corporate records by providing the Person designated, and for whom an email
address is provided, by the Bank with electronic access to Borrower’s books and
corporate records; provided that Borrower shall not modify such access procedure
or the location of such Borrower’s books and corporate records without providing
prior written notice to the Bank and ensuring that the Bank has continuous
access to such Borrower’s books and corporate records; provided, further, that
such electronic access to Borrower’s books and corporate records shall no longer
be required when Borrower’s books and corporate records are located at an office
of Borrower for which Bank has an effective landlord waiver in such form and
substance as are reasonably satisfactory to the Bank. For the purposes of
clarification, upon Borrower’s compliance with this Section 6.15, Borrower’s
failure to comply with Section 3.3(i) above shall not constitute and Event of
Default under this Agreement.


5.    Limitation of Amendment.


a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which the Bank or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.



6.
To induce the Bank to enter into this Amendment, Borrower hereby represents and
warrants to the Bank as follows:








--------------------------------------------------------------------------------




a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in








--------------------------------------------------------------------------------





which case they are true and correct in all material respects as of such date),
and (b) no Event of
Default has occurred and is continuing;


b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to the Bank on the Effective
Date, and updated pursuant to subsequent deliveries by the Borrower to the Bank,
if any, remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration by Borrower with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and by general equitable principles.



7.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



8.
This Amendment shall be deemed effective as of the Amendment Date upon the due
execution and delivery to the Bank of this Amendment by each party hereto.



9.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



10. This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of
California.




[Balance of Page Intentionally Left Blank]







--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security
Agreement to be executed as of the date first set forth above.


BORROWER:


CODEXIS, INC., ADELAWARE CORPORATION


a1015abridgebankcodex_image2.gif
[a1015abridgebankcodex_image2.gif]a1015abridgebankcodex_image1.gif
[a1015abridgebankcodex_image1.gif]




BANK:


WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION


a1015abridgebankcodex_image3.gif [a1015abridgebankcodex_image3.gif]



